DLD-160                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2947
                                       ___________

                                  SEAN W. JOHNSON,
                                                Appellant

                                             v.

                          THE CITY OF PHILADELPHIA;
                        COURT OF COMMON PLEAS, ET AL.

                          ____________________________________

                        On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                                (D.C. Civil No. 2-14-cv-02778)
                          District Judge: Honorable Joel H. Slomsky
                         ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      April 9, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: April 14, 2015)

                                        _________

                                        OPINION*
                                        _________


PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Sean Johnson appeals the District Court’s order denying his motion

seeking leave to proceed with his civil action in forma pauperis (“IFP”). Because the

appeal presents no substantial question, we will affirm the judgment of the District Court.

       Johnson filed the underlying complaint in the United States District Court for the

Eastern District of Pennsylvania in May 2014. Johnson sought leave to proceed with his

civil action IFP. However, the District Court concluded that Johnson had sufficient

assets to pay the $400 filing and administrative fees. Accordingly, it denied his IFP

motion as well as his request for reconsideration. The Clerk was thus instructed to mark

the case closed, and Johnson was advised that he could reinstate the matter by remitting

the applicable fees within thirty days. Johnson filed this timely appeal instead.

       We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. See Sinwell v.

Shapp, 536 F.2d 15, 16 (3d Cir. 1976). We review the denial of a motion to proceed IFP

and the denial of a motion for reconsideration for abuse of discretion. See id. at 19 (IFP

motion); Max’s Seafood Café v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999) (motion for

reconsideration). “In this circuit, leave to proceed [IFP] is based on a showing of

indigence.” Deutsch v. United States, 67 F.3d 1080, 1084 n.5 (3d Cir. 1995). When

exercising its discretion to approve or deny a motion to proceed IFP, a court “must be

rigorous . . . to ensure that the treasury is not unduly imposed upon.” Walker v. People

Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). At the same time, however, the

court must remember that the purpose of the IFP statute “is to provide an entre, not a


                                             2
barrier, to the indigent seeking relief in the federal court.” Souder v. McGuire, 516 F.2d

820, 823 (3d Cir. 1975).

       In the IFP application that Johnson submitted to the District Court, he indicated

that he had $500 cash on hand and another $7375 in a bank account, and no extraordinary

expenses. Given that information, we conclude that the District Court did not abuse its

discretion when it denied his IFP motion. Likewise, we can find no abuse of discretion

on the part of the District Court in denying Johnson’s reconsideration motion given his

failure to present any new information regarding his financial situation.

       For the foregoing reasons and because the appeal presents no substantial question,

we will summarily affirm the District Court’s judgment. See Third Circuit LAR 27.4 and

I.O.P. 10.6.   Our ruling is without prejudice to Johnson’s right to refile his complaint

with the appropriate filing fee or resubmit it with another motion for leave to proceed

IFP, as his circumstances may warrant.1




1
  We note that we granted Johnson leave to proceed IFP for purposes of this appeal. Our
action is not inconsistent with the denial of his IFP motion at the District Court level,
however, because the IFP motion submitted to this Court indicated a significant change in
his financial situation since he first sought pauper status in the District Court.
                                               3